DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This office action is in reply to the applicant filed by the applicant of May 1, 2020. Claims 1-4, 6-16, and 18-22 are pending and have been examined. Claims 5 and 17 have been canceled. Claims 1-2, 13-14, and 20 have been amended. Claims 21 and 22 are new. This action is made final in response to the Applicant Arguments/Remarks received on August 5, 2022.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 6, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The previous specification objections are withdrawn in view of amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13, and 20 disclose a “first communication channel”, a “first degree of danger”, a “second communication channel”, and a “second degree of danger”. These terms are not properly described in the specification as filed as they are not explicitly recited in the specification and one skilled in the art would question how a first and second degree of danger is measured and how a first and second communication channel is selected.
Any claim not specifically mentioned is included based on its dependency. For purposes of the art rejection below, “first degree of danger” is interpreted as danger that require immediate action or maneuvers to avoid collision; “second degree of danger” is interpreted as danger that does not require immediate action or maneuvers to avoid collision but still require transmission such as increased vigilance; “first communication channel” is interpreted as a channel that carries high priority information such as information that discloses a “first degree of danger”; “second communication channel” is interpreted as a channel that carries lower priority information such as information that discloses a “second degree of danger”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “greater” in claim 22 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One skilled in the art would not be able to determine how a degree of danger is “greater” than another.
For purposes of the art rejection below, the “first degree of danger” is interpreted as danger that require immediate action or maneuvers to avoid collision and “second degree of danger” is interpreted as danger that does not require immediate action or maneuvers to avoid collision but still require transmission such as increased vigilance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude (USP 10,235,882) further in view of Khoryaev (US Pub 2019/0174547).
Regarding claim 1, Aoude teaches an electronic device for assisting autonomous driving of a vehicle, the electronic device comprising: a communicator (see at least Aoude Col 2 Lines 12-15: "There is another communication device to communicate with a central server. The 15 device of one of the ground transportation entity includes a mobile communication device."); a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to (see at least Aoude Col 1 Lines 37-39: "there is a processor and a storage for instructions executable by the processor to perform actions including the following"): obtain object data of an object located in a driving environment of the vehicle (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected.");  based on determining that the object is incapable of communicating with the vehicle (see at least Aoude Col 32 Lines 44-45: "To address the conflict, the RSE can filter the connected road entities from its list of dark entities."), obtain an object situation of the object, the object situation being determined based on the object data (see at least Aoude Col 24 Lines 4-7: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other."); determine whether the object situation is a dangerous situation (see at least Aoude Col 24 Lines 7-9: "Therefore, the SRSE can achieve improved detection and prediction of dangerous situations."); based on determining the object situation, determine a message type for notifying at least one of the object data and the object situation to the vehicle (see at least Aoude Col 10 Lines 1-6: "We use the term "early warning" broadly to include, for example, any notice, alert, instruction, command, broadcast, transmission, or other sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance."); and transmit a message generated according to the determined message type through the communicator… (see at least Aoude Col 11 Lines 24-26: "The system can be tailored to make predictions for that particular intersection and to send alerts to the entities in the 25 vicinity of the device broadcasting the alerts."). Aoude does not explicitly teach multiple channels based on priority. However Khoryaev teaches in a similar field of v2v communication determine a first communication channel, among a plurality of communication channels, through which an emergency message is to be transmitted, based on the dangerous situation being a first degree of danger (see at least Khoryaev para 101: "In general, specific V2X services can have different channel assignments in terms of channel priority. For example, primary and secondary channels may be defined per service rather than per RAT.") determine a second communication channel, among the plurality of communication channels through which the emergency message is to be transmitted, based on the dangerous situation being a second degree of danger (see at least Khoryaev para 102: "For instance, the primary and secondary channels can be assigned to each V2V service type. Alternatively, the service-specific channel priority levels can be assigned.") and transmit a message generated according to the determined message type through the communicator based on the determined first communication channel or the second communication channel (see at least Khoryaev para 99: “As above, in some embodiments, multiple frequency channels may be allocated to LTE-V2V and DSRC communications with RAT-specific priorities”). It would have been obvious to someone skilled in the art before the effective filing date to modify Aoude with Khoryaev based on the motivation to mitigate channel congestion when indicating collision avoidance.
Regarding claim 2, the combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches wherein the processor is further configured to execute the one or more instructions to generate the emergency message including information about the dangerous situation and transmit the emergency message to the vehicle (see at least Aoude Col 18 Lines 37-40: "If a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of 40 the intended path of the other").
Regarding claim 3, the combination of Aoude and Khoryaev remains as applied to claim 2. Aoude further teaches wherein the processor is further configured to execute the one or more instructions to determine a transmission time point for transmitting the emergency message based on a degree of danger of the dangerous situation (see at least Aoude Col 18 Lines 40-42: " allowing each of them to take a pre-emptive action with enough time to avoid the collision.").
Regarding claim 7, The combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches wherein the processor is further configured to execute the one or more instructions to determine whether the object is capable of communicating with the vehicle, based on at least one of the obtained object data or identification information of the object, the identification information being transmitted from the object (see at least Aoude Col 31 Lines 61-64: "Dark road entities do not advertise (e.g., broadcast) their location, so they are invisible to connected entities that may expect all road entities to broadcast their information (that is, to be connected entities).").
Regarding claim 8, The combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches a sensing unit comprising at least one sensor, wherein the processor is further configured to execute the one or more instructions to control the at least one sensor to obtain the object data of the object (see at least Aoude Col 1 Lines 32-34: "The equipment includes an input to receive data from a sensor oriented to monitor ground transportation entities at or near the intersection.").
Regarding claim 9, The combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches wherein the processor is further configured to execute the one or more instructions to receive the object data obtained by an external server from the external server through the communicator (see at least Aoude Col 11-12 Lines 65-1: "To capture the behaviors of 65 the entities the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units.").
Regarding claim 10, The combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches wherein the object data comprises at least one of a time point at which the object is sensed, a location of the object, a moving speed of the object, a moving direction of the object, or an expected moving path of the object (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected.").
Regarding claim 11, The combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches wherein the processor is further configured to execute the one or more instructions to analyze the object situation of the object, the object situation indicating whether the object is in the dangerous situation, based on the object data (see at least Aoude Col 24 Lines 4-9: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other. Therefore, the SRSE can achieve improved detection and prediction of dangerous situations.").
Regarding claim 12, The combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches wherein the processor is further configured to execute the one or more instructions to receive the object situation of the object, the object situation being determined by an external server, from the external server through the communicator (see at least Aoude Col 14 Lines 41-44: "When a local computational overload happens, the RSE can offload some of the tasks to another computing unit. The other computing unit could be nearby the RSE or remote, such as a server.").
Regarding claim 13, Aoude teaches A method of assisting autonomous driving of a vehicle, the method comprising: obtaining object data of an object located in a driving environment of the vehicle (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected."); based on determining that the object is incapable of communicating with the vehicle (see at least Aoude Col 32 Lines 44-45: "To address the conflict, the RSE can filter the connected road entities from its list of dark entities."), obtaining an object situation of the object, the object situation being determined based on the object data (see at least Aoude Col 24 Lines 4-7: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other."), determining whether the object situation is a dangerous situation (see at least Aoude Col 24 Lines 7-9: "Therefore, the SRSE can achieve improved detection and prediction of dangerous situations."), based on determining the object situation, determining a message type for notifying at least one of the object data and the object situation to the vehicle (see at least Aoude Col 10 Lines 1-6: "We use the term "early warning" broadly to include, for example, any notice, alert, instruction, command, broadcast, transmission, or other sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance."), and transmitting a message generated according to the determined message type through a communicator… (see at least Aoude Col 11 Lines 24-26: "The system can be tailored to make predictions for that particular intersection and to send alerts to the entities in the 25 vicinity of the device broadcasting the alerts."). Aoude does not explicitly teach multiple channels based on priority. However Khoryaev teaches in a similar field of v2v communication determining a first communication channel, among a plurality of communication channels, through which an emergency message is to be transmitted, based on the dangerous situation being a first degree of danger (see at least Khoryaev para 101: "In general, specific V2X services can have different channel assignments in terms of channel priority. For example, primary and secondary channels may be defined per service rather than per RAT.") determining a second communication channel, among the plurality of communication channels through which the emergency message is to be transmitted, based on the dangerous situation being a second degree of danger (see at least Khoryaev para 102: "For instance, the primary and secondary channels can be assigned to each V2V service type. Alternatively, the service-specific channel priority levels can be assigned.") and transmit a message generated according to the determined message type through the communicator based on the determined first communication channel or the second communication channel (see at least Khoryaev para 99: “As above, in some embodiments, multiple frequency channels may be allocated to LTE-V2V and DSRC communications with RAT-specific priorities”). It would have been obvious to someone skilled in the art before the effective filing date to modify Aoude with Khoryaev based on the motivation to mitigate channel congestion when indicating collision avoidance.
Regarding claim 14, The combination of Aoude and Khoryaev remains as applied to claim 13. Aoude further teaches wherein the transmitting the message further comprises, based on determining that the object situation is the dangerous situation, generating the emergency message including information about the dangerous situation and transmitting the emergency message to the vehicle (see at least Aoude Col 18 Lines 37-40: "If a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of 40 the intended path of the other").
Regarding claim 15, The combination of Aoude and Khoryaev remains as applied to claim 13. Aoude further teaches further comprising determining a transmission time point for transmitting the emergency message based on a degree of danger of the dangerous situation (see at least Aoude Col 18 Lines 40-42: " allowing each of them to take a pre-emptive action with enough time to avoid the collision.").
Regarding claim 19, The combination of Aoude and Khoryaev remains as applied to claim 13. Aoude further teaches determining whether the object is capable of communicating with the vehicle, based on at least one of the obtained object data or identification information of the object, the identification information being transmitted from the object (see at least Aoude Col 31 Lines 61-64: "Dark road entities do not advertise (e.g., broadcast) their location, so they are invisible to connected entities that may expect all road entities to broadcast their information (that is, to be connected entities).").
Regarding claim 20, Aoude teaches A non-transitory computer-readable recording medium storing a program including executable instructions, which when executed by a processor, cause the processor to perform a method of assisting autonomous driving of a vehicle (see at least Aoude Col 1 Lines 37-39: "there is a processor and a storage for instructions executable by the processor to perform actions including the following"), the method comprising: obtaining object data of an object located in a driving environment of the vehicle (see at least Aoude Col 23-24 Lines 67-3: "The data included in the unified format from all of the sensors will include the global location, speed, and heading of every entity using the intersection independently of how it was detected."), based on determining that the object is incapable of communicating with the vehicle (see at least Aoude Col 32 Lines 44-45: "To address the conflict, the RSE can filter the connected road entities from its list of dark entities."), obtaining an object situation of the object, the object situation being determined based on the object data (see at least Aoude Col 24 Lines 4-7: "Armed with this unified global data, a smart RSE can not only detect and predict the movement of entities, but also can determine the relative positions and headings of different entities with respect to each other."), determining whether the object situation is a dangerous situation (see at least Aoude Col 24 Lines 7-9: "Therefore, the SRSE can achieve improved detection and prediction of dangerous situations."), based on determining the object situation, determining a message type for notifying at least one of the object data and the object situation to the vehicle (see at least Aoude Col 10 Lines 1-6: "We use the term "early warning" broadly to include, for example, any notice, alert, instruction, command, broadcast, transmission, or other sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance."), and transmitting a message generated according to the determined message type through a communicator… (see at least Aoude Col 11 Lines 24-26: "The system can be tailored to make predictions for that particular intersection and to send alerts to the entities in the 25 vicinity of the device broadcasting the alerts."). Aoude does not explicitly teach multiple channels based on priority. However Khoryaev teaches in a similar field of v2v communication determining a first communication channel, among a plurality of communication channels, through which an emergency message is to be transmitted, based on the dangerous situation being a first degree of danger (see at least Khoryaev para 101: "In general, specific V2X services can have different channel assignments in terms of channel priority. For example, primary and secondary channels may be defined per service rather than per RAT.") determine a second communication channel, among the plurality of communication channels through which the emergency message is to be transmitted, based on the dangerous situation being a second degree of danger (see at least Khoryaev para 102: "For instance, the primary and secondary channels can be assigned to each V2V service type. Alternatively, the service-specific channel priority levels can be assigned.") and transmit a message generated according to the determined message type through the communicator based on the determined first communication channel or the second communication channel (see at least Khoryaev para 99: “As above, in some embodiments, multiple frequency channels may be allocated to LTE-V2V and DSRC communications with RAT-specific priorities”). It would have been obvious to someone skilled in the art before the effective filing date to modify Aoude with Khoryaev based on the motivation to mitigate channel congestion when indicating collision avoidance.
Claim(s) 4, 6, 16, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude further in view of Khoryaev further in view of ETSI TS 101 536-1 (already of record).
Regarding claim 4, the combination of Aoude and Khoryaev remains as applied to claim 2. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to determine a number of times to transmit the emergency message, based on a degree of danger of the dangerous situation. However, ETSI teaches in a similar field of intelligent transport system “If the priority level is set to 0 or 1, the DENM shall be repeated or updated with a time period equal or less than 100 ms” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude and Khoryaev with ETSI based on the motivation to improve the probability a vehicle receives the emergency broadcast.
Regarding claim 6, the combination of Aoude and Khoryaev remains as applied to claim 1. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to, based on determining that the object situation is not a dangerous situation, generate a default message and transmit the default message based on a pre-set cycle. However, ETSI teaches in a similar field of intelligent transport system “If the priority level is set to 2, the DENM can be repeated or updated with a time period between 100 ms and 1 s (e.g. according to the load on the assigned safety channel)” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude and Khoryaev with ETSI based on the motivation to decrease strain on the network in non-critical situations.
Regarding claim 16, the combination of Aoude and Khoryaev remains as applied to claim 13. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to determine a number of times to transmit the emergency message, based on a degree of danger of the dangerous situation. However, ETSI teaches in a similar field of intelligent transport system “If the priority level is set to 0 or 1, the DENM shall be repeated or updated with a time period equal or less than 100 ms” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude and Khoryaev with ETSI based on the motivation to improve the probability a vehicle receives the emergency broadcast.
Regarding claim 18, the combination of Aoude and Khoryaev remains as applied to claim 13. Aoude further teaches adjusting the frequency of collecting data based on the criticality of protentional hazards but does not explicitly teach wherein the processor is further configured to execute the one or more instructions to, based on determining that the object situation is not a dangerous situation, generate a default message and transmit the default message based on a pre-set cycle. However, ETSI teaches in a similar field of intelligent transport system “If the priority level is set to 2, the DENM can be repeated or updated with a time period between 100 ms and 1 s (e.g. according to the load on the assigned safety channel)” (see at least section 6.3). It would have been obvious to someone skilled in the art before the effective filling date to modify Aoude and Khoryaev with ETSI based on the motivation to decrease strain on the network in non-critical situations.
Regarding claim 21, the combination of Aoude and Khoryaev remains as applied to claim 1. The combination of Aoude and Khoryaev does not explicitly teach DENM and CAM, but ETSI teaches in a similar field danger communication wherein the first communication channel is a decentralized environmental notification message (DENM) and the second communication channel is a cooperative awareness message (CAM) (see at least ETSI Page 4 Introduction: "As CAM and DENM may address different road safety application performance requirements, at least two performance classes (A and B) are considered in the present document...The receiving mode considers the signaling of road hazards to the driver of the receiving vehicle when relevant to him. This signaling is an information which is given (driver awareness) by the retrieving ITS-S to the driver and which does not require an immediate action. The objective of this application is to increase its vigilance. For such an application, the performance requirements are less strict than for collision avoidance and a class B performance is acceptable."). It would have been obvious to someone skilled in the art before the effective filing date to modify Aoude and Khoryaev with ETSI to include DENM and CAM based on the motivation to use communication channels described in the signaling requirements of the jurisdictions that the vehicle operates in.
Regarding claim 22, the combination of Aoude and Khoryaev remains as applied to claim 1. The combination of Aoude and Khoryaev teaches selection a channel based on channel priority or service priority but does not explicitly teach a "first danger is greater than a second degree of danger". However ETSI teaches in a similar field of vehicle communication wherein the first degree of danger is greater than the second degree of danger (see at least ETSI Page 4 Introduction: "This signaling is an information which is given (driver awareness) by the retrieving ITS-S to the driver and which does not require an immediate action. The objective of this application is to increase its vigilance."). It would have been obvious to someone skilled in the art to define the services priority as more or less dangerous based on the motivation to have actions the require immediate actions be transmitted on channels with little congestion while lesser warnings such as increasing vigilance can be transmitted on lower priority channels.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new art does not rely on the previous teachings of Aoude or ESTI and is repeated here: Khoryaev teaches in a similar field of v2v communication determine a first communication channel, among a plurality of communication channels, through which an emergency message is to be transmitted, based on the dangerous situation being a first degree of danger (see at least Khoryaev para 101: "In general, specific V2X services can have different channel assignments in terms of channel priority. For example, primary and secondary channels may be defined per service rather than per RAT.") determine a second communication channel, among the plurality of communication channels through which the emergency message is to be transmitted, based on the dangerous situation being a second degree of danger (see at least Khoryaev para 102: "For instance, the primary and secondary channels can be assigned to each V2V service type. Alternatively, the service-specific channel priority levels can be assigned.") and transmit a message generated according to the determined message type through the communicator based on the determined first communication channel or the second communication channel (see at least Khoryaev para 99: “As above, in some embodiments, multiple frequency channels may be allocated to LTE-V2V and DSRC communications with RAT-specific priorities”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bloomquist et al. (US Pub. No. 2004/0130463) discloses a network of modules to monitor a roadway and provide early warnings. Rodgers et al. (US Pub. No. 2005/0073438) discloses a system and method to provide pedestrians and vehicles alerts of potential vehicle-pedestrian collisions. Schaefer et al. (US Pub. No. 2015/0221221) discloses system that detects hazardous conditions and congestion and sends out warnings. Sorrentino et al. (US Pub. No. 2019/0349957) discloses sharing channels in a wireless communications system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663